Citation Nr: 1124891	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-18 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ulnar neuropathy, to include as secondary to the Veteran's service-connected traumatic brain injury.

2.  Entitlement to an increased rating for the Veteran's traumatic brain injury, currently evaluated as noncompensably disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for a psychiatric disability, black-outs, and memory loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is needed before the claims on appeal can be properly adjudicated.  At the outset, the Board notes that VA examinations have not been conducted for the claims on appeal.  The record reflects that an examination was scheduled for August 6, 2008 and that the Veteran failed to appear for this examination.  However, a review of the record shows that in July 2008 the Veteran submitted a VA Form 21-4138 requesting that the examination be rescheduled.  The record does not reflect that this request was ever accommodated.  Indeed, a review of the rating decision on appeal and statement of the case reflect the Veteran's failure to appear for the August 2008 examination, but make no further mention of the issue.  For the reasons described below, the Board finds that VA examinations are necessary in order to adjudicate these claims, and that the Veteran's request for a rescheduled examination should be accommodated.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  
	
With regard to the Veteran's service connection claim, the Veteran contends his right ulnar neuropathy is related to his service-connected traumatic brain injury.
Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Here, an EMG study conducted in January 2002 revealed axonal neuropathy and denervation of the right upper extremity.  There is no dispute the Veteran is currently service-connected for a traumatic brain injury.  As such, an examination must be conducted to determine whether there is any relationship between the Veteran's current right arm disorder and his service-connected disability.  

Additionally, the Board notes that service treatment records document right shoulder complaints from active duty.  For example, a service treatment record of March 1968 documents a diagnosis of possible bursitis.  A service treatment record of April 1968 documents right shoulder pain, including an aching sensation.  A VA examination is needed to determine whether there is any link between the Veteran's current disorder and service.  Finally, VA treatment notes, including a note of July 2001, documents the Veteran's contentions that he has suffered from a right shoulder disorder since 1967.  On remand, the examiner should further opine on there has been a continuity of symptomatology since service.

As for his increased rating claim, the Board notes that during the course of this appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008. See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date. However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, diagnostic code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence. The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 CFR 3.400, etc. The rate of disability compensation will not be reduced based on these new rating criteria. 73 Fed. Reg. 54,693 (Sept. 23, 2008). 

Accordingly, the Veteran should be notified that he is allowed to request to have his claim considered under the new rating criteria of residuals of traumatic brain injury.  Moreover, the last examination conducted for the Veteran's traumatic brain injury is dated from 2000, more than 11 years ago.  The most current treatment notes of record are 7 years old.  As such, VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his traumatic brain injury.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

As for his TDIU claim, a VA examination has not yet been afforded to the Veteran. An evaluation, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to service-connected disabilities is demonstrated.

Finally, as noted above, the most recent VA medical records are dated from 2004.  All updated VA treatment records must be obtained and associated with the file.  

Accordingly, the case is REMANDED for further development.  These actions should be completed in the following order:

1.  Obtain and associate with the claims file all treatment records from the VAMC facility in Memphis, Tennessee dated since December 2004.  Do not associate duplicate records with the file.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.
	
2.  Provide the Veteran with notice of what evidence is necessary to show residuals of a traumatic brain injury as described in 38 C.F.R. § 4.124a (2009).  The Veteran should also be given notice of his entitlement to VA review of his rating based on the pre-amended regulations.

3.  The Veteran has indicated that traveling can be difficult for him due to his pain.  Provide him with specific notice that it is his responsibility to report for the examinations scheduled in connection with this REMAND, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R.  3.158, 3.655 (2010).   

4.  Afford the Veteran a VA examination to ascertain the nature and etiology of his right ulnar neuropathy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner shall review all pertinent records associated with the claims file and offer comments and an opinion addressing the following issues:
      
(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's current right arm disorder had its onset during service or is in any other way causally related to his active service.

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right arm disorder has been caused or aggravated by his service-connected traumatic brain injury.  

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's right arm disorder continuously since service.

The examiner should acknowledge the Veteran's report of a continuity of symptomatology.   All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  Schedule the Veteran for a VA traumatic brain injury (TBI) examination with an appropriate specialist(s) to determine the nature and extent of his TBI residuals.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. The examiner should specifically identify all cognitive, emotional/behavioral, and physical dysfunction associated with the TBI disability.

6.  Provide the Veteran with an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

7.  After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



